DETAILED ACTION
Claim(s) 1-4 are presented for examination.
Claim(s) 1-4 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 22nd, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) JP2017-219899 submitted on November 15th, 2017.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 22nd, 2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1-4 are objected to because of the following informalities: 
	Claim 1 recites “determining whether or not the processing circuitry notifies a higher layer of information, ... determine whether or not a condition is satisfied” in lines 9-11. For clarity and consistency, it is suggested to rewrite the above limitation as: “determining if the processing circuitry notifies a higher layer of information, based on a condition to be satisfied”. 
	Claim(s) 2-4 recite a similar limitation. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites: Step 1) “determining whether or not the processing circuitry notifies a higher layer of information... the (E-UTRA} PDCP entity for the DRB configuration” in lines 9-10. 
	Step 2) “notify a higher layer of the information based on the fact that the E-UTRA PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message”.
	It is unclear if Step 2, “notifying a higher layer of the information” is performed at the same time/instance of Step 1 “determining whether or not the processing circuitry notifies a higher layer of information”.
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim(s) 2-4 recite a similar limitation.
	For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (US 2015/0244429 A1) hereinafter “Zhang” in view of Lee et al. (US 2016/0135174 A1) hereinafter “Lee”.


Regarding Claim 1,
	Zhang discloses a terminal apparatus that communicates with one or multiple base station apparatuses [see fig. 26, pg. 30, ¶567 lines 1-4, a user equipment (UE) “2600”], the terminal apparatus [see fig. 26, pg. 30, ¶567 lines 1-4, the user equipment (UE) “2600”] comprising: 
	processing circuitry [see fig. 26, pg. 31, ¶571 lines 1-4, a processor “2630”]; and 
	a receiver configured to [see fig. 26, pg. 31, ¶571 lines 1-4, a receiver “2610” implemented to] receive a Radio Resource Control (RRC) connection reconfiguration message including PDCP entity configuration for a Data Radio Bearer (DRB) associated with a DRB identity from a base station apparatus of the one or multiple base station apparatuses [see fig. 6: Step “606”, pg. 16, ¶234 lines 1-2; ¶235 lines 1-3; ¶238 lines 1-4, receive an RRC connection reconfiguration message sent by a macro base-station carrying resource information (i.e. configuration information of a Data Radio Bearer (DRB)) of a cell of a micro base station], wherein; 
	for determining whether or not the processing circuitry notifies a higher layer of information  [see fig. 6: Step(s) “607” /”608”, pg. 16, ¶239 lines 1-4; ¶241 lines 1-2, if the RRC connection reconfiguration message carries the configuration information of the DRB, the UE reconfigures the DRB according to the configuration information of the DRB, and notifies the macro base station that the reconfiguration is completed], the processing circuitry is configured to determine whether or not a condition is satisfied [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, if the DRB of the UE needs to be reconfigured], wherein the condition is that the PDCP entity for the DRB configuration is included in the RRC connection reconfiguration message [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, the macro base station adds configuration information of the DRB in the RRC connection reconfiguration message], and in a case that the DRB identity is not currently configured in the terminal apparatus [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, if the UE completes the uplink synchronization with the micro base station], the processing circuitry is configured to notify a higher layer of the information based on the fact that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, the UE sends the RRC connection reconfiguration complete message to the micro base station and notifies the macro base station after the random access of the micro base station succeeds], and the information indicating establishment of the DRB and an EPS bearer identity of the established DRB [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, so that the macro base station starts to distribute data to the micro base station]. 
	Although Zhang discloses an Evolved Radio Access Bearer (E-RAB), Zhang does not explicitly teach “Evolved Universal Terrestrial Radio Access (E-UTRA)”.
	However Lee discloses receiving a Radio Resource Control (RRC) connection reconfiguration message including an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP entity configuration for a Data Radio Bearer (DRB) associated with a DRB identity from a base station apparatus of the one or multiple base station apparatuses [see fig. 14: Step “S130”, pg. 10, ¶149 lines 1-12, receiving an RRC connection reconfiguration message from the MeNB indicating that DRBs corresponding to the SeNB via an Evolved Universal Terrestrial Radio Access (E-UTRAN) cell global identity (ECGI) of a cell served by the SeNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Evolved Universal Terrestrial Radio Access (E-UTRA)” as taught by Lee in the system of Zhang for offering advantages to transmit the rather static transmit power of the pilot and the necessary UL SNR separately from the varying UL interference and possibly the power offset required between the preamble and the message [see Lee pg. 4, ¶42 lines 1-7].

Regarding Claim 2,
	Zhang discloses a base station apparatus that communicates with a terminal apparatus [see fig. 25, pg. 29, ¶541 lines 1-5, a base station “2500”], the base station apparatus [see fig. 25, pg. 29, ¶541 lines 1-5, the base station “2500”] comprising: 
	generation circuitry configured to [see fig. 25, pg. 29, ¶541 lines 1-5, a processor “2510” implemented to] generate a Radio Resource Control (RRC) connection reconfiguration message including PDCP entity configuration for a Data Radio Bearer (DRB) associated with a DRB identity [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-5, If the DRB of the UE needs to be reconfigured, the macro base station adds configuration information of the DRB in the RRC connection reconfiguration message]; and 
	a transmitter configured to [see fig. 25, pg. 29, ¶541 lines 1-5, a transmitter 2530”] transmit the RRC connection reconfiguration message to the terminal apparatus [see fig. 6: Step “606”, pg. 16, ¶234 lines 1-2, the macro base station sends an RRC connection reconfiguration message to the UE], wherein the RRC connection reconfiguration message is a message that causes the terminal apparatus to [see fig. 6: Step “607”, pg. 16, ¶237 lines 1-2, the UE performing connection reconfiguration according to the RRC connection reconfiguration message to]: 
	for determining whether or not the terminal apparatus notifies a higher layer of information [see fig. 6: Step(s) “607” /”608”, pg. 16, ¶239 lines 1-4; ¶241 lines 1-2, if the RRC connection reconfiguration message carries the configuration information of the DRB, the UE reconfigures the DRB according to the configuration information of the DRB, and notifies the macro base station that the reconfiguration is completed], determine whether or not a condition is satisfied [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, If the DRB of the UE needs to be reconfigured], wherein the condition is that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, the macro base station adds configuration information of the DRB in the RRC connection reconfiguration message], and in a case that the DRB identity is not currently configured in the terminal apparatus [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, if the UE completes the uplink synchronization with the micro base station], notify a higher layer of the information based on the fact that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, the UE sends the RRC connection reconfiguration complete message to the micro base station and notifies the macro base station after the random access of the micro base station succeeds], the information indicating establishment of the DRB and an EPS bearer identity of the established DRB [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, so that the macro base station starts to distribute data to the micro base station]. 
	Although Zhang discloses an Evolved Radio Access Bearer (E-RAB), Zhang does not explicitly teach “Evolved Universal Terrestrial Radio Access (E-UTRA)”.
	However Lee discloses an Evolved Universal Terrestrial Radio Access (E-UTRA) for transmitting the RRC connection reconfiguration message to the terminal apparatus [see fig. 14: Step “S130”, pg. 10, ¶149 lines 1-12, transmitting an RRC connection reconfiguration message from the MeNB indicating that DRBs corresponding to the SeNB via an Evolved Universal Terrestrial Radio Access (E-UTRAN) cell global identity (ECGI) of a cell served by the SeNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Evolved Universal Terrestrial Radio Access (E-UTRA)” as taught by Lee in the system of Zhang for offering advantages to transmit the rather static transmit power of the pilot and the necessary UL SNR separately from the varying UL interference and possibly the power offset required between the preamble and the message [see Lee pg. 4, ¶42 lines 1-7].

Regarding Claim 3,
 	Zhang discloses a method performed by a terminal apparatus that communicates with one or multiple base station apparatuses [see fig. 6, pg. 15, ¶214 lines 1-3, a data splitting configuration procedure involving a UE, a micro base station, and a macro base station], the method [see fig. 6, pg. 15, ¶214 lines 1-3, the data splitting configuration procedure] comprising: 
	receiving a Radio Resource Control (RRC) connection reconfiguration message including an PDCP entity configuration for a Data Radio Bearer (DRB) associated with a DRB identity from a base station apparatus of the one or multiple base station apparatuses [see fig. 6: Step “606”, pg. 16, ¶234 lines 1-2; ¶235 lines 1-3; ¶238 lines 1-4, receiving an RRC connection reconfiguration message sent by a macro base-station carrying resource information (i.e. configuration information of a DRB) of a cell of a micro base station]. 	
	for determining whether or not the terminal apparatus notifies a higher layer of information [see fig. 6: Step(s) “607” /”608”, pg. 16, ¶239 lines 1-4; ¶241 lines 1-2, if the RRC connection reconfiguration message carries the configuration information of the DRB, the UE reconfigures the DRB according to the configuration information of the DRB, and notifies the macro base station that the reconfiguration is completed], determining whether or not a condition is satisfied [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, If the DRB of the UE needs to be reconfigured], wherein the condition is that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, the macro base station adds configuration information of the DRB in the RRC connection reconfiguration message]; and 
	in a case that the DRB identity is not currently configured in the terminal apparatus [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, if the UE completes the uplink synchronization with the micro base station], notifying a higher layer of the information based on the fact that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, the UE sends the RRC connection reconfiguration complete message to the micro base station and notifies the macro base station after the random access of the micro base station succeeds], establishment of the DRB and an EPS bearer identity of the established DRB [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, so that the macro base station starts to distribute data to the micro base station].
	Although Zhang discloses an Evolved Radio Access Bearer (E-RAB), Zhang does not explicitly teach “Evolved Universal Terrestrial Radio Access (E-UTRA)”.
	However Lee discloses receiving a Radio Resource Control (RRC) connection reconfiguration message including an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP entity configuration for a Data Radio Bearer (DRB) associated with a DRB identity from a base station apparatus of the one or multiple base station apparatuses [see fig. 14: Step “S130”, pg. 10, ¶149 lines 1-12, receiving an RRC connection reconfiguration message from the MeNB indicating that DRBs corresponding to the SeNB via an Evolved Universal Terrestrial Radio Access (E-UTRAN) cell global identity (ECGI) of a cell served by the SeNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Evolved Universal Terrestrial Radio Access (E-UTRA)” as taught by Lee in the system of Zhang for offering advantages to transmit the rather static transmit power of the pilot and the necessary UL SNR separately from the varying UL interference and possibly the power offset required between the preamble and the message [see Lee pg. 4, ¶42 lines 1-7].
	
Regarding Claim 4,
 	Zhang discloses a method performed by a base station apparatus that communicates with a terminal apparatus [see fig. 6, pg. 15, ¶214 lines 1-3, a data splitting configuration procedure involving a UE, a micro base station, and a macro base station], the method [see fig. 6, pg. 15, ¶214 lines 1-3, the data splitting configuration procedure] comprising: 
	generating a Radio Resource Control (RRC) connection reconfiguration message including an PDCP entity configuration for a Data Radio Bearer (DRB) associated with a DRB identity [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-5, If the DRB of the UE needs to be reconfigured, the macro base station adds configuration information of the DRB in the RRC connection reconfiguration message]; and 
	transmitting the RRC connection reconfiguration message to the terminal apparatus [see fig. 6: Step “606”, pg. 16, ¶234 lines 1-2, the macro base station sends an RRC connection reconfiguration message to the UE], wherein the RRC connection reconfiguration message is a message that causes the terminal apparatus to [see fig. 6: Step “607”, pg. 16, ¶237 lines 1-2, the UE performing connection reconfiguration according to the RRC connection reconfiguration message to]: 
	for determining whether or not the terminal apparatus notifies a higher layer of information [see fig. 6: Step(s) “607” /”608”, pg. 16, ¶239 lines 1-4; ¶241 lines 1-2, if the RRC connection reconfiguration message carries the configuration information of the DRB, the UE reconfigures the DRB according to the configuration information of the DRB, and notifies the macro base station that the reconfiguration is completed], determine whether or not a condition is satisfied [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, If the DRB of the UE needs to be reconfigured], wherein the condition is that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “606”, pg. 16, ¶236 lines 1-3, the macro base station adds configuration information of the DRB in the RRC connection reconfiguration message], and in a case that the DRB identity is not currently configured in the terminal apparatus [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, if the UE completes the uplink synchronization with the micro base station], notify a higher layer of the information based on the fact that the PDCP entity configuration for the DRB is included in the RRC connection reconfiguration message [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, the UE sends the RRC connection reconfiguration complete message to the micro base station and notifies the macro base station after the random access of the micro base station succeeds], the information indicating establishment of the DRB identity and an EPS bearer identity of the established DRB [see fig. 6: Step “610”, pg. 16, ¶245 lines 2-10, so that the macro base station starts to distribute data to the micro base station].
	Although Zhang discloses an Evolved Radio Access Bearer (E-RAB), Zhang does not explicitly teach “Evolved Universal Terrestrial Radio Access (E-UTRA)”.
	However Lee discloses an Evolved Universal Terrestrial Radio Access (E-UTRA) for transmitting the RRC connection reconfiguration message to the terminal apparatus [see fig. 14: Step “S130”, pg. 10, ¶149 lines 1-12, transmitting an RRC connection reconfiguration message from the MeNB indicating that DRBs corresponding to the SeNB via an Evolved Universal Terrestrial Radio Access (E-UTRAN) cell global identity (ECGI) of a cell served by the SeNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Evolved Universal Terrestrial Radio Access (E-UTRA)” as taught by Lee in the system of Zhang for offering advantages to transmit the rather static transmit power of the pilot and the necessary UL SNR separately from the varying UL interference and possibly the power offset required between the preamble and the message [see Lee pg. 4, ¶42 lines 1-7].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Pub. No.: Wen et al. (US 2016/0174281 A1); see fig. 4, pgs. 7-8, ¶166.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469